Citation Nr: 1800522	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  14-10 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial compensable rating for right foot calcaneal heel spurs.

2.  Entitlement to an initial compensable rating for left foot calcaneal heel spurs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Jones, Counsel





INTRODUCTION

The Veteran had active service from April 1990 to September 2010. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.  Jurisdiction has been transferred to the RO in Seattle, Washington.

The Board observes that in the Veteran's January 2014 substantive appeal, he requested a hearing before a Veterans Law Judge.  However, in correspondence received in August 2014, he withdrew his request for a hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).

The Veteran was provided a VA examination in August 2010.  At that time his functional impairment was described as "no more long distance running, hiking, or walking."  On physical examination, the examiner indicated that evaluation of the feet and toes did not reveal any signs of painful motion, edema, disturbed circulation, weakness, atrophy of musculature, or tenderness.  Toenails were normal in form and function, palpation of the plantar surface did not reveal any tenderness, and the Achilles tendons showed good alignment.  There was no evidence of claw feet or hammertoes.  Flexion and dorsiflexion of the toes did not induce pain and there was no evidence of Morton's metatarsalgia.  With regard to diagnosis, the examiner determined that there was no current pathology identified on psychical examination to render a diagnosis.  

Subsequent private treatment records dated from January 2014 to December 2014 note complaints of pain in the bilateral heels, arches, and balls of the feet.  Sesamoiditis of the right fibular, capsulitis of the right 2nd/3rd met heads, equinus, and pain in the limb were assessed.

In the December 2017 appellate brief, the Veteran's representative asserted that VA must provide a new examination when the Veteran's claimed disability is worse than when originally rated and the available evidence is too old to adequately evaluate the condition.  As detailed above, at the time of the original VA examination, there was no finding of any bilateral disability of the feet.  Subsequent medical evidence demonstrates diagnoses of current foot disabilities.  In addition, the Veteran was last examined in August 2010, more than 7 years ago.  In light of the evidence indicating that the Veteran's bilateral foot disability has increased in character and/or severity, the Board finds that he should be afforded a new VA examination to obtain contemporaneous, pertinent information to assess the current nature and severity of his right and left foot right foot calcaneal heel spurs.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected right and left foot disabilities.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection.  

The examiner should identify all manifestations of the Veteran's bilateral foot calcaneal heel spurs.  The examiner should specifically report the nature and severity of any service-connected flatfoot, weak foot, claw foot (pes cavus), metatarsalgia (Morton's disease), hallux valgus, hallux rigidus, hammer toes, or malunion/nonunion of the tarsal or metatarsal bones.

The examiner should also determine whether the overall disability picture of the Veteran's right and left foot disabilities approximates moderate, moderately severe, or severe injuries of the feet.

The examiner must provide a rationale for any opinion provided.

2.  After undertaking any development deemed necessary, readjudicate the issues on appeal, considering all the evidence of record.  If the benefits sought on appeal remain denied, provide the Veteran with a Supplemental Statement of the Case and the opportunity to respond. The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




